Dear Mr. Leon:
You have propounded the following questions for which you have requested an opinion from the Attorney General:
  1.    Whether the present President of the Board of Commissioners for the Red River, Atchafalaya and Bayou Bouef Levee District, who was appointed a Commissioner by Governor Roemer but was not confirmed by the Senate in its 1989 regular session, may continue to serve;
  2.    Whether a Commissioner may continue to serve until either he is reappointed or a new Commissioner is appointed by the Governor;
  3.    If the Presidency of the Board should become vacant, how should a successor be chosen by the Board?
Appointments by the Governor must be confirmed by the Senate before the end of the regular session.  La. Const. Art. IV, Sec. 5H(1) (1974).
An unconfirmed Commissioner may legally serve on an interim basis until the end of the regular session, unless confirmed by the Senate.  La. Const. Art. IV, Sec. H(3) (1974).
The legal efficacy of the interim appointment dissolves at the end of the regular session, if the appointment  is not confirmed by the Senate, and the appointee may not be reappointed by the Governor during any recess of the legislature.  La. Const. Art. IV, Sec. H(4) (1974).
All public officers continue to serve in their office, unless impeached or suspended, until their successor is inducted. LSA-R.S. 42:2.
All commissioners of the Red River, Atchafalaya and Bayou Bouef Levee District serve at the pleasure of the Governor making the original appointment.  LSA-R.S. 38:304B.
In the case of a vacancy in the office of President, the Levee Board may elect a successor by routine election.  LSA-R.S.38:304C.
In accordance with these principles of laws, the failure of the Senate to confirm Mr. Leon's appointment as Commissioner terminates his appointment.  He ceases to be a member of the Board of Commissioners as of the date of adjournment of the regular session of the Senate.  This legal event collaterally also causes the Presidency of the Board to become vacant, a vacancy which may be filled by election.  Pending the election, the Vice-President may serve as the acting President.  R.S. 38:304C.  Under LSA-R.S.42:2, Mr. Leon's predecessor in office resumes office as Commissioner until a new interim commissioner is appointed by the Governor.
Mr. Buford Smith, appointed by a previous Governor, may continue to serve as Commissioner until the Governor appoints a successor or, which appointment is confirmed by the Senate, and the commission to office is issued by the Governor.
Trusting this to be of sufficient information, I am
Sincerely,
                                 WILLIAM J. GUSTE, JR. Attorney General
                             BY: _________________________ CHARLES J. YEAGER Assistant Attorney General
CJY:tm